EXAMINER'S AMENDMENT
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on November 08, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 11 through 20 directed to inventions non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
CANCELLED CLAIMS 11 through 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Parrish (U.S. Patent # 8,119,238) teaches a method for repairing a material wherein a layer of repair material comprising microcapsules which encapsulated polymerizing agents wherein the microcapsules were ruptured to release the polymerizing agent (Abstract and Column 4 Line 10 through Column 5 Line 2). However, Parrish does not fairly teach or suggest 
	Rogalski (U.S. Patent # 9,193,129) teaches a method for joining surfaces wherein a layer in the form of a peel ply comprising microcapsules encapsulating a polymerizing agent was applied to a surface and the microcapsules were ruptured to release the polymerizing agent (Abstract and Column 3 Lines 17-41). However, Rogalski does not fairly teach or suggest that the layer of repair material was formed by depositing a layer comprised of a set of particles and having fused by a laser the set of particles selectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 10 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712